United States Court of Appeals
                      For the First Circuit

No. 08-2108

                     UNITED STATES OF AMERICA,
                             Appellee,

                                v.

     FÉLIX ALBERTO CASTRO-DAVIS, a/k/a Belto, a/k/a Bertito,
                      Defendant, Appellant.


No. 08-2109

                     UNITED STATES OF AMERICA,
                             Appellee,

                                v.

              FÉLIX GABRIEL CASTRO-DAVIS, a/k/a Gaby,
                       Defendant, Appellant.



                           ERRATA SHEET


     The opinion of this Court issued on July 16, 2010, is amended
as follows:

     On page 11, lines 13-14: delete "a violation of Fed. R. Crim.
P. 24(c)(4)(a),"

     On page 14, line 4 of footnote 9: insert an "a" between "has
been" and "lack"

     On page 19, line 6: substitute the comma after "area" with a
semi-colon

     On page 27, line 3: insert a closing parenthesis after "(1st
Cir. 2003)."

     On page 33, lines 3-4 of footnote 6: should read          "On
October 28, 2009, just before oral argument, Gabriel ..."